Citation Nr: 1342167	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  08-34 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for claimed dystonia.

2. Entitlement to service connection for a claimed eye disorder, as secondary to dystonia. 

3. Entitlement to service connection for a claimed ear disorder, as secondary to dystonia.

4. Entitlement to service connection for a claimed cardiovascular disorder, as secondary to dystonia. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 decision of the RO. 

In a February 2011 decision, the Board found that new and material evidence had been received to reopen the claim of service connection for dystonia.  The reopened claim, along with the claims of secondary service connection for eye, ear, and cardiovascular disorders, were remanded for additional development.  The appeal was again remanded in November 2012 and June 2013. 

The issues of service connection for a dental condition, claimed as secondary to dystonia, and service connection for an innocently acquired psychiatric disorder to include posttraumatic stress disorder, a low back condition, a diaphragm disorder, a knee disorder, an ankle condition, diabetes, a right arm disorder, and a claim for a total disability rating based on individual unemployability by reason of service-connected disability have been raised by the record, but have not been addressed by the RO.  See Veteran's statements dated in November 2010, October 2011, and January 2013.  Therefore, the Board does not have jurisdiction and refers these matters to the AOJ for appropriate action. 

The issues of service connection for dystonia and for eye and ear disorders as secondary to dystonia, are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.

A review of the Virtual VA paperless claims processing system includes VA treatment records dated from 2011 to 2013.  Other documents are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In November 2013, prior to the promulgation of a decision in the appeal, the Board received notification that the Veteran was withdrawing his claim of service connection for a cardiovascular disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for a cardiovascular disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran in a statement dated on January 7, 2013, which was received by the Appeal Management Center on July 8, 2013, withdrew his claim of service connection for a heart condition.  

In a brief dated in November 2013, the Veteran's representative reiterated that the Veteran withdrew his appeal as to the claim of service connection for a heart condition.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal for the claim of service connection for a cardiovascular disorder and it is dismissed.


ORDER

The Veteran's appeal for the claim of service connection for a cardiovascular disorder is dismissed.


REMAND

In the June 2013 remand, the Board requested that the Veteran's treatment records from his Reserve service be obtained.  Subsequently, the National Personnel Records Center confirmed that the Veteran had Reserve service from January 1985 to September 1985 and was discharged in April 1986; however, his service treatment records during his Reserve service were not forwarded and need to be associated with the claims folder.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded a VA examination in July 2013 and the examiner opined that the Veteran did not have a current diagnosis of dystonia.  The claims folder is replete with treatment records documenting a diagnosis of dystonia, include recent private medical records dated in December 2012.  Therefore an addendum is necessary to reconcile the conflicting evidence and address the nature and etiology of the claimed dystonia.  

The Veteran's claims of service connection for eye and ear disorder are closely related to his claim of service connection for dystonia, as the resolution of that claim would a direct bearing on the claims of secondary service connection.  

The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer further consideration and remand the related claims pending completion of the requested development.

Accordingly, these remaining matters are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO should take all indicated action to contact the National Personnel Records Center and/or any other appropriate repository of records, and attempt to obtain the Veteran's service treatment records during service in the Army Reserve from 1985 to 1986.  The RO should follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

2. Afterwards, the RO should take appropriate steps to obtain an addendum opinion from the VA examiner who conducted the July 2013 VA examination.  If this examiner is unavailable another appropriate examiner should be requested to provide the opinion.  

After reviewing the claims folder, the examiner is asked to address the following:

a) Does the Veteran currently have dystonia or any other muscular disorder?  The examiner in this regard must address the medical records from 1982 to the present, especially the recent private treatment records dated in December 2012, which show a diagnosis of dystonia.

b) If the examiner determines that the Veteran currently has a diagnosis of dystonia or any other muscular disorder the examiner must provide an opinion regarding the following:

1) Notwithstanding the Veteran's statements, to include those statements that have been recorded by health care providers as the Veteran's medical history, can it be established that the Veteran had a muscular disorder to include dystonia or polio prior to his active duty service?  The examiner is asked to consider that the Veteran had polio in childhood and related spasms for most of his life.  See February 1982 VA hospital records and February 1982 private treatment records.  

2) If it can be medically established that the Veteran had dystonia or another muscular disorder prior to his active duty service, were these disabilities aggravated (permanently worsened beyond normal progression) by his active duty service? 

3) If it cannot be established that the Veteran had dystonia or any other muscular disorder prior to his active duty service, is it at least as likely as not (50 percent probability or more) that any current disability had its clinical onset during his period of active service or otherwise is related to an event or incident of his active service?  

The examiner in this regard should address the service treatment records to include the following: an entry in October 1972 showing that he was hit by car on the right side and incurred muscular and rib contusions; an entry in January 1973 showing that he fell in a hole and sustained a muscle contusion, shakes and numbness of the right hand in July 1973; and an entry in February 1974 showing that he had muscle spasm on the left side of his neck in February 1974.  

The examiner also shoulder consider the Veteran's statement in November 2008 that dystonia was aggravated during active duty for training in the Reserve and his assertion in February 2011 that he had dystonia as a result of carbon monoxide poisoning due to a tent fire during his service in the Reserve.  

The examiner also should address the VA treatment records in December 2008 showing that the Veteran's dystonia was related to a patio door falling on him at work in 2007.  

A complete rationale should be provided for any opinion expressed.  If the examiner is not able to provide an opinion, this should be explained.  

3. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


